 
Exhibit 10.1



Vermont Pure Holdings, Ltd.
1050 Buckingham Street
Watertown, CT  06795


April 8, 2009
 
Henry E. Baker
514 Northfield Road
Litchfield, CT  06759


Peter K. Baker
118 Gray Rock Road
Southbury, CT  06488
 
John B. Baker
20 Hardscrabble Road
Warren, CT  06754


Gentlemen,
 
I refer to $14,000,000 in aggregate principal amount of subordinated notes
(“Notes”) of Vermont Pure Holdings, Ltd. (“Company”) payable to the following
individuals in the amount set forth opposite the individual’s name:
 
 
 

  Henry E. Baker $4,600,000       John B. Baker $4,700,000        Peter K. Baker
$4,700,000              

                                                    
                                                                                                                                
 
As you know, the Company is considering the payment to John Baker of $500,000
principal amount of the Notes.
 
By signing the enclosed extra copy of this letter below and returning it to
Bruce MacDonald, CFO of the Company, please confirm that you (a) consent to this
payment, (b) waive the requirement in the Notes for 30 days’ prior written
notice of prepayments, and (c) waive any objection to the fact that this
payment, if made, will not be made pro-rata among the three holders of the
Notes, but will be paid entirely to John Baker.  The Company will rely on your
consent and waivers.
 
This letter may be signed in counterpart copies, and all of the signed copies
will together constitute a single letter.
 


 



  Very truly yours     VERMONT PURE HOLDINGS, LTD          
 
By:
/s/ Martin Dytrych       Martin Dytrych       Chair, Audit Committee          



 
 




The undersigned hereby consent and waive as set forth above.




/s/ Henry E. Baker
Henry E. Baker
 
Dated:  May 6, 2009
 


/s/ Peter K. Baker
Peter K. Baker
 
Dated:  May 7, 2009
 
/s/ John B. Baker
John B. Baker
 
Dated:  May 6, 2009
 





